Citation Nr: 1129315	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to receipt of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified at a March 2011 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In order to qualify for VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a "veteran."  See Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

The Veteran's service personnel records indicate that an undesirable discharge due to misconduct (specified as conviction by civil authorities) was recommended; the Administrative Discharge Board found that due to his misconduct, he was unfit for service.  On this basis, the Department of the Navy issued a discharge under "conditions other than honorable," which is reflected in the Veteran's Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer of Discharge (DD-214).  To that end, the record contains a letter that on at least one occasion, in April 1993, the Veteran attempted to have his character of discharge changed to "general," but does not contain the actual letter from the Naval Board of Corrections denying his request.  On remand, this must be obtained.  

Further, unless the evidence indicates that the appellant was insane at the time of the armed robbery, the character of his discharge is a bar to the payment of VA benefits.  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010).

However, the RO never sent the Veteran notice that he could provide evidence that he was insane at the time of the inservice armed robbery.  Because such evidence could, hypothetically, overcome the bar to benefits created by the discharge under "conditions other than honorable," VA must notify the Veteran that he could submit this evidence in support of his claim.  Indeed, the record contains postservice evidence, submitted in conjunction with an earlier claims for benefits, noting a diagnosis of posttraumatic stress disorder, and indicating that the Veteran's experiences in Vietnam  made his "sense of right and wrong [] significantly different from the civilians around him" and that the Veteran reported having Vietnam flashbacks during at least one of the armed robberies.  The Veteran must be notified that he may submit additional evidence to support his current claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with an appropriate notice of the pertinent regulations regarding whether the character of his service discharge constitutes a bar to receipt of VA benefits, to include the exception set forth in 38 U.S.C.A. § 5303(b) (West 2002) and 38 C.F.R. § 3.12(b) (2010) regarding insanity.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Veteran and his representative should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Contact the Department of the Navy and request a copy of the April 1993 denial of the Veteran's application for change in the character of his service discharge.  Associate a copy of all documents obtained with the claims file.  If no response or a negative response is received, document this in a claims file memorandum.

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


